16 Ill. App. 3d 870 (1974)
307 N.E.2d 200
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LAVON LOGAN, Defendant-Appellant.
No. 12095.
Illinois Appellate Court  Fourth District.
February 7, 1974.
John F. McNichols, Deputy Defender, of Springfield (J. Daniel Stewart, Assistant Appellate Defender, of counsel), for appellant.
No appearance for the People.
Reversed and remanded.
Mr. JUSTICE TRAPP delivered the opinion of the court:
Defendant appeals his conviction of armed robbery upon a jury verdict of guilty. Sentence of 5 to 20 years was imposed.
The principal issue is whether defendant was proven guilty beyond a reasonable doubt. No one of the four victims of the robbery was able to make any identification of the three masked robbers. The evidence establishing defendant's guilt rested upon the testimony of female companions, one of whom had been charged as an accomplice and had been granted immunity. As to such witness, it is contended that her testimony had changed at various stages in the proceedings and was contradictory and inconsistent.
 1 The prosecution has failed to file a brief and present argument on the issue. In the light of contradictory and inconsistent testimony, review of the merits in the absence of a brief and argument by the prosecution would require that this court assume the role of an advocate. Such position is contrary to the principles of proper judicial review. People v. Dossett, 7 Ill. App. 3d 696, 288 N.E.2d 518; People v. Spinelli, 83 Ill. App. 2d 391, 227 N.E.2d 779.
*871  2 The judgment of conviction is reversed and the cause is remanded for further proceedings not inconsistent with the views as expressed herein.
Reversed and remanded.
SMITH, P.J., and CRAVEN, J., concur.